Citation Nr: 0507379	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-33 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cold weather injury 
residuals for the purpose of accrued benefits.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953, including combat service in Korea.  He died in February 
2003 and the appellant is his surviving spouse.  

These claims are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the above claims for 
accrued benefits.


FINDINGS OF FACT

1.  At the time of the veteran's death, there was no medical 
evidence of record showing a diagnosis of residuals of cold 
weather injury.  

2.  At the time of the veteran's death, there was no medical 
evidence of record showing a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cold weather 
injury residuals for accrued benefits purposes are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  The criteria for service connection for PTSD are not met 
for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

The veteran's death certificate shows that he died in 
February 2003 of cardiopulmonary arrest due to pneumonia, 
myocardial infarction, and end stage kidney disease, with 
chronic pain syndrome also contributing to his death.  

In rating decisions of January 1999, October 2000, and 
September 2001, the RO denied the veteran's claims for PTSD 
and cold weather injury residuals, as there was no evidence 
of a current diagnosis for either condition.  The veteran's 
timely notice of disagreement with the September 2001 rating 
decision, also stating that he missed scheduled VA 
examinations due to illness, was received by the RO in 
October 2001.  The RO sent the veteran a letter dated 
February 6, 2003, acknowledging receiving his notice of 
disagreement.  The veteran passed away in February 2003.  

Service medical records associated with the claims file at 
the time of the veteran's death, including discharge physical 
examination dated in July 1953, do not contain a diagnosis or 
treatment for either PTSD or cold weather injury.  

Various post-service treatment records dated between 1962 and 
July 1988 do not relate to the current claim, and do not 
contain references to PTSD or cold weather injury residuals.  

The veteran's VA outpatient treatment records dated May 1997 
to July 1998 show treatment in May 1997 for pain, including 
foot pain, due to a fall, and a March 1998 podiatry 
examination showing lower extremities were grossly intact 
with fair pulses, moderate xerosis, light scale, clean 
interspaces, and dystrophic incurvated nails bilaterally.  He 
was diagnosed with dystrophic nails bilaterally and diabetes.  
History or residuals of cold weather injury were not noted.  

In his May 1998 application for the PTSD and cold weather 
injury residuals claims, the veteran reported seeing many 
soldiers killed and wounded during combat in Korea.  He noted 
having chronic, frequent nightmares, sleeplessness, 
depression, and outbursts of anger "for many years."  He 
also said he had been treated on and off with sleeping 
medications and tranquilizers.  

In May 2001, the appellant wrote the veteran had nightmares 
after his experiences in Korea, and has had PTSD since 
service.  She also wrote the veteran wore socks to bed and 
his feet had no feeling due to frostbite in Korea.  

The record also contains the veteran's VA outpatient 
treatment records from January 2000 to January 2003, plus 
follow up notes dated in May 2003 and July 2003.  VA 
psychiatry treatment record dated in December 2001 noted the 
veteran's physical ailments, noting periods when the veteran 
was depressed and discouraged, which the veteran related 
directly to his hemodialysis.  He reported difficulty 
sleeping, including restless sleep and marked insomnia, 
occasional irritability and nervousness, as well as chronic 
weakness and fatigue.  He denied phobias or panic attacks, 
but reported more anxiety due to his health problems.  

The examiner found the veteran irritable.  Otherwise, he was 
alert, oriented, and appropriate, had clear cognition and 
logical associations.  The examiner noted the veteran did not 
"really give his best effort on directed tasks," and was 
"somewhat guarded" about his past.  It was also noted that 
"it became clear that his memory and efforts would not be 
reliable."  The diagnoses were mood disorder, not otherwise 
specified, and cognitive disorder.  

At another psychiatric evaluation in April 2002, the 
veteran's wife reported the veteran had nightmares since 
Korea, waking up "sweating and thrashing."  He reported 
chronically poor sleep and varied appetite, no crying 
episodes, and no history of suicidal behavior.  He was again 
noted to be alert, oriented, and appropriate, with clear 
cognition and logical associations.  There were no psychotic 
signs, no pressured speech or flight of ideas.  He was 
smiling and pleasant.  He was again diagnosed with mood 
disorder, not otherwise specified, and possible cognitive 
disorder.  The VA psychiatrist also wrote that while he had 
been treating the veteran for lability, he would defer a PTSD 
diagnosis to the compensation and pension examiner.  

At a follow up psychiatric assessment in August 2002, the 
veteran and his wife reported no basic problems.  The veteran 
was not overtly irritable, and was not unduly anxious or 
panic stricken.  He reported sleeplessness at night, 
primarily due to physical pain, noted his moods had been 
stable, and stated that "things were as well as they could 
be," given his medical conditions.  There were no psychotic 
signs or suicidal ideation, he was not overtly depressed or 
crying.  He was alert, oriented times three, and appropriate.  
He had clear recognition for simple things and logical 
associations.  He was diagnosed with mood disorder, not 
otherwise specified, and cognitive disorder.  

Outpatient records from November 2002 noted a diagnosis of 
depression.  There was also a psychiatric functional 
assessment performed in January 2003, but no diagnosis was 
entered.  

Records show the appellant phoned the veteran's VA 
psychiatrist in May 2003, asking why the veteran's diagnosis 
did not include PTSD.  

The VA psychiatrist reported another contact in July 2003, 
writing "[the appellant] again called asking [the 
psychiatrist] to change [the veteran's] diagnosis so [the 
appellant] could have access to a pension and VA benefits."  
The psychiatrist added that he asked the appellant to have 
her representative contact him, in order to  "see what is 
reasonable to do at this point, given that the [veteran] is 
deceased and never had a [VA compensation] exam.  I made no 
promises but will try to be of some use."  

In an addendum the same day, the psychiatrist reported going 
over the veteran's file and noted that "despite that 
clinical notes go back to 1995, no mention of PTSD is ever 
made.  However, if a [VA] exam had been done, a diagnosis of 
PTSD, as likely as not, could have been deemed appropriate by 
another interviewer."  The VA physician concluded, "if this 
possibility is helpful to all parties, then that may be the 
best that I can do."  

In her notice of disagreement dated in May 2003, appellant 
wrote the veteran was in Korea and "cold weather injury 
should be presumptive,"  noting the veteran's "terrible" 
circulation problems in his lower extremities.  She noted the 
veteran had symptoms of PTSD for "years and years."  She 
also referred to the fire at the National Personnel Records 
Center in 1973 in regards to the veteran's files.  

A letter dated in September 2003 from Dr. Sriram Sambasivan 
has also been associated with the claims file.  

In her substantive appeal dated in November 2003, the 
appellant wrote the VA doctor did not properly diagnose the 
veteran's PTSD.  She also said the veteran had dystrophic 
nails despite not being a diabetic.  

In an informal hearing presentation dated in June 2004 and 
submitted by the appellant's representative, it was asserted 
that a sufficient VCAA notification letter has not been sent 
to the appellant.  This is addressed in the duty to notify 
and assist section.  




II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in February 2004.  She was told 
of the requirements to successfully establish service 
connection for PTSD and cold weather injury residuals, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of the February 2004 letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Although the VCAA notice letter was sent after the May 2003 
rating decision, any defect with respect to its timing was 
harmless error and was nonprejudicial because, upon receipt 
of content-complying notice, the appellant did not produce 
any relevant additional information or evidence.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (declining to 
remand where "strict adherence" to reasons-or-bases 
requirement "would result in this Court's unnecessarily 
imposing additional burdens on the BVA and [VA] with no 
benefit flowing to the veteran"); cf. Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) ("where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision, . . . the 
failure to carry out [VCAA-notice] development under those 
circumstances is nonprejudicial error under section 
7261(b)(2)").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records submitted by the veteran.  Additional VA 
treatment records were obtained after the veteran's death.  
Thus, VA has assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, a medical opinion was not necessary 
because, as a matter of law, the claims must be decided on 
the evidence of record at the time of the veteran's death.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Accordingly, the Board turns to an evaluation of the 
appellant's claims on the merits.  


B.  Entitlement to service connection for accrued benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law.  
38 U.S.C.A.  § 5121; 38 C.F.R. § 3.1000.  

There has been a significant statutory change regarding the 
payment of benefits accrued and unpaid at the time of a 
veteran's death.  In this regard, 38 U.S.C. § 5121(a) has 
been amended by repealing the 2-year limit on accrued 
benefits such that a veteran's survivor may receive the full 
amount of the award for accrued benefits.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  However, Congress specifically stated that this 
provision applies to deaths occurring on or after the date of 
enactment of the Act, or December 16, 2003.  Because the 
veteran's death predates that date, this recent statutory 
amendment is not applicable to the instant appeal.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c).  

In September 2001, the RO denied the veteran's claims for 
entitlement to service connection for PTSD and cold weather 
injury residuals.  The veteran filed a notice of disagreement 
in October 2001.  He was never issued a statement of the 
case.  In February 2003, the veteran passed away.  As he had 
initiated the appeal process on these claims, the September 
2001 rating decision is not final, and the claims remain 
pending.  The veteran therefore had claims pending at the 
time of his death, thus permitting the appellant to file a 
claim for accrued benefits.  She filed her claims in April 
2003, within the one-year statutory period.  

The veteran's VA outpatient treatment records from January 
2000 to January 2003 were associated with the claims file 
after the veteran's death.  However, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Accordingly, those records have 
been associated with the claims file and reviewed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the preponderance of 
evidence is against the claims.  

During his lifetime, the veteran stated that he suffered cold 
weather injury to his feet while engaged in combat in Korea.  
In the case of any veteran who engaged in combat with the 
enemy while in active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  In this case, the veteran is a combat veteran and the 
claim of in-service cold injury is not inconsistent with the 
veteran's record.  

However, the record still fails to establish service 
connection because the evidence associated with the claims 
file at the time of the veteran's death did not show a 
diagnosis for cold weather injury residuals, or competent 
medical evidence of treatment for cold weather injury 
residuals at any time during his lifetime.  In the absence of 
any diagnosis of any residuals of a cold weather injury, the 
Board must conclude that the claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding 
that there can be no valid claim in the absence of proof of a 
present disability); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

Appellant stated in May 2003 that service connection should 
be presumed because the veteran served in Korea and had 
circulation problems in his lower extremities during his 
lifetime.  However, there is no evidence indicating the 
appellant possesses the requisite medical knowledge and 
education necessary to render a probative opinion on the 
veteran's diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Again, no medical professional has 
diagnosed him with cold weather injury residuals.  


C.  PTSD

In his May 1998 claim application, the veteran reported 
seeing many soldiers killed or wounded while in Korea.  He 
also reported having had chronic, frequent nightmares, 
sleeplessness, depression, and outbursts of anger "for many 
years."  

However, the record at the time of his death did not show a 
current diagnosis of PTSD.  The veteran was seen by a VA 
psychiatrist in December 2001, April 2002, and August 2002, 
and was diagnosed with mood disorder, not otherwise 
specified, and cognitive disorder.  A separate entry in 
November 2002 noted a diagnosis of depression.  Again, 
medical records do not show a diagnosis of PTSD.  

The medical statements and reports following the veteran's 
death cannot be considered in the adjudicating the appellants 
claim for accrued benefits.  For accrued benefits purposes, 
the Board can only consider evidence in the file at the date 
of death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

 
In May 2001, the appellant stated the veteran has had PTSD 
since service.  In May 2003, she noted the veteran had 
symptoms of PTSD for "years and years."  And in November 
2003, she wrote the doctor did not properly diagnose the 
veteran's PTSD.  Again, there is no indication that she 
possesses the medical knowledge to render a probative opinion 
involving a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Finally, the veteran's wife asserted his service records are 
presumed to have been lost due to a fire at the National 
Personnel Records Center.  However, the veteran's service 
medical records, including his induction and discharge 
physical examination reports, are associated with the claims 
file.  There is no indication that the veteran's the service 
medical records are incomplete

For the reasons provided above, the preponderance of evidence 
is against the appellant's claims for entitlement to accrued 
benefits for service connection.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102 (2004).  


ORDER

Service connection for residuals of cold weather injury for 
accrued benefits purposes is denied.  

Service connection for PTSD for accrued benefits purposes is 
denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


